DETAILED ACTION
This is a response to the Applicant’s remarks filed 07/11/2022. Claims 1, 11, 21, 25, 26, 27, 30, 34, 35 and 36 have been amended. Claims 2-10 and 12-20 are cancelled. Claims 1, 11, 21-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 11, 21 and 30 have been considered but are moot because the new grounds of rejection recite new prior art Hao et al. (US 2020/0274598) and Yang et al. (US 2014/0086285).

Claim informality
Claim 27, line 2, recites “at least one portion indication …” For examination purposes, line 2 is interpreted as “at least one port indication…”. Appropriate correction is suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21-23, 25, 27-28, 30-32, 34, 36-37 are rejected under 35 U.S.C 103 as being unpatentable over Hao et al. (US 2020/0274598) hereinafter “Hao”, in view of Yang et al. (US 2014/0086285) hereinafter “Yang”.

Regarding claim 1 and 11, Hao teaches:
A network node configured to communicate with a wireless device WD (See Fig. 1, Base station 110a/b/c equates to network node, UE 120/x/y equates to WD [0029-0039]), the network node comprising: 
5processing circuitry (See Fig. 4, processors 420/430/440 within the BS/Node [0055]) configured to generate at least one port indication in rank-nested manner (See Fig. 10, [0083-0084]: Operation 1000 for the BS to implicitly signal a precorder for each rank (equates to a ‘port indication’) to a UE to report non-PMI-based CSI feedback. BS determines for each rank, one or more precoders available to UE (Step 1002 [0084]), where precoder configuration having a nested structure [0087], that indicate, from a plurality of ports, one or more ports associated with one or more of the precoders for each rank (Step1004 [0084]). ) the at least one port indication in the rank- nested manner including … port indices, at least one first k port index in the … port indices indicates at least one port ([0087-0094]: For a nested port configuration, the precoder configuration may include a bitmap having a differential structure.  [0087]: first one or more bits of the bitmap may indicate a first set of ports associated with a first precoder for a first rank; a second one or more bits of the bitmap may indicate a second set of ports associated with a second precoder for a second rank. For example [0088], bit map may include X bits to indicate the ports associated with the precoder for Rank-1. Also the bitmap may then use X-1 bits for additional ports for Rank-2.) for a rank k channel information, CSI, measurement ([0096]: the BS and/or network may transmit one or more CSI-RS to the UE from one or more ports, noting that the BS may transmit a precoder configuration to the UE that indicates which ports are associated with the single precoder for a given rank.); and 
a radio interface (See Fig. 4, 432a/t Mod/Demod and antennas 434a/t) configured to signal the at least one port indication in the rank-nested manner. (See Fig. 10, Step 1006 [0084]: BS signals the precoder configuration to the UE), 

Hao does not teach:
including a list of port indices,
However, Yang, in a similar field of implementing CSI feedback using a plurality of antenna ports based on a predefined table coordinated with the BS, teaches:
including a list of port indices (Yang, See Tables 1, 2 (page 9) examples of eNB configured PMI-RS port indexing with Rank =1 (Table 1) and Rank=2 (Table2) [0090]. PMI index (PMI corresponds to physical DL signal, such as CSI [0076]) in the tables point to a list of PMI-RS index entries indicating port numbers (single port for Rank=1, lowest layer; two ports for Rank=2), where such mapping tables show, in this example, the UE comprises of 2 receiver/antennas capable of dual layer reception [0087]. Rank for indicies may be more than 3, such that Rank=3 implies that each index corresponds to a combination of 3 logical antenna ports, Rank=4 implies that each index corresponds to combination of 4 antenna ports, etc.  See Fig. 3 [0103-0104], Steps 42/44:  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yang into the method of Hao in order to clearly identify the indicies that correspond to the CSI-RS configuration /port numbering for the UE to correctly feedback the selected index to the eNB.

Regarding claim 21 and 30, Hao teaches:
A wireless device, WD, configured to communicate with a network node (See Fig. 1, Base station 110a/b/c equates to network node, UE 120/x/y equates to WD [0029-0039]), the WD comprising: 
a radio interface (See Fig. 4, 454a/t Demod/Mod with antennas 452a/r) configured to receive at least one port indication from a network node (See Fig. 11[0086],  Step 1102 UE receives a precoder configuration for each rank (equates to a port indication) dhaving a differential or nested structure from the BS), the at least one port indication being received in a rank-nested manner ([0084-0087]:where precoder configuration having a nested structure [0087], that indicate, from a plurality of ports, one or more ports associated with one or more of the precoders for each rank (Step1004 [0084]). ), the at least one port indication in the rank-nested manner including … port indicies, at least one first k port index in the list of port indicies ([0087-0094]: For a nested port configuration, the precoder configuration may include a bitmap having a differential structure.  [0087]: first one or more bits of the bitmap may indicate a first set of ports associated with a first precoder for a first rank; a second one or more bits of the bitmap may indicate a second set of ports associated with a second precoder for a second rank. For example [0088], bit map may include X bits to indicate the ports associated with the precoder for Rank-1. Also the bitmap may then use X-1 bits for additional ports for Rank-2.) indicates at least one port for a rank k channel information, CSI, measurement ([0096]: the BS and/or network may transmit one or more CSI-RS to the UE from one or more ports, noting that the BS may transmit a precoder configuration to the UE that indicates which ports are associated with the single precoder for a given rank.); and
processing circuitry (See Fig. 4, Processors 458/464/466.480) configured to generate channel state information, CSI, feedback based on the at least one port indication (See Fig. 11, [0086]]: Step 1106 the UE reports feedback to the BS based on the one or more ports associated with the precoders) 

Hao does not teach:
including a list of port indices,
However, Yang, in a similar field of implementing CSI feedback using a plurality of antenna ports based on a predefined table coordinated with the BS, teaches:
including a list of port indices (Yang, See Tables 1, 2 (page 9) examples of eNB configured PMI-RS port indexing with Rank =1 (Table 1) and Rank=2 (Table2) [0090]. PMI index (PMI corresponds to physical DL signal, such as CSI [0076]) in the tables point to a list of PMI-RS index entries indicating port number (single port for Rank=1, lowest layer; two ports for Rank=2), where such mapping tables show, in this example, the UE comprises of 2 receiver/antennas capable of dual layer reception [0087]. Rank for indicies may be more than 3, such that Rank=3 implies that each index corresponds to a combination of 3 logical antenna ports, Rank=4 implies that each index corresponds to combination of 4 antenna ports, etc.  See Fig. 3 [0103-0104], Steps 42/44:  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yang into the method of Hao in order to clearly identify the indicies that correspond to the CSI-RS configuration /port numbering for the UE to correctly feedback the selected index to the eNB. This improves efficiency of selecting the proper ports for CSI-feedback by the UE.

Regarding claims 22 and 31, Hao teaches:
the at least one port indication includes at least one port index indication. (0087-0094]: (precoder configuration (equates to port indication) may include a bitmap, indicate a first set of ports associated with a first precoder for a first rank; a second one or more bits of the bitmap may indicate a second set of ports associated with a second precoder for a second rank. For example [0088], bit map may include X bits to indicate the ports associated with the precoder for Rank-1. Also the bitmap may then use X-1 bits for additional ports for Rank-2.

Regarding claim 23 and 32, Hao teaches:
the at least one port indication is included in a channel state information, CSI, report setting configuration. (([0096]: the BS and/or network may transmit one or more CSI-RS to the UE from one or more ports, noting that the BS may transmit a precoder configuration to the UE that indicates which ports are associated with the single precoder for a given rank.);

Regarding claims 25 and 34, Hao teaches:
a first port index in the list indicates a port for a rank 1 channel state information, CSI, 30measurement, first two port indices in the list indicates ports for a rank 2 CSI measurement, and the rank k (k=1, 2, ..., 8). ([0087-0094]: For a nested port configuration, the precoder configuration may include a bitmap having a differential structure.  [0087]: first one or more bits of the bitmap may indicate a first set of ports associated with a first precoder for a first rank (Rank=1); a second one or more bits of the bitmap may indicate a second set of ports associated with a second precoder for a second rank (Rank=2). For example [0088], bit map may include X bits to indicate the ports associated with the precoder for Rank-1. Also the bitmap may then use X-1 bits for additional ports for Rank-2.)

Regarding claim 27 and 36, Hao teaches:
the at least one portion indication includes a plurality of port indications and one of the plurality of port indications for rank k (k=1, 2, ..., 8) includes k port indices for the rank k CSI measurement. ([0093]: By ordering the precoder configurations indicate the first port is used for rank-1, and first and second port to be used for rank-2, the maximum number of ports may be equal to the maximum rank, i.e. Port index indication selects CSI-RS ports for CQI/RI calculation per rank, where N ports are selected for rank N (number of ports can match the number of ranks).

Regarding claim 28 -37, Hao teaches:
the at least one port indication includes a plurality of port indication and each one of the plurality of port indications includes one port index indication, ([0087-0094]: For a nested port configuration, the precoder configuration may include a bitmap having a differential structure.  [0087]: first one or more bits of the bitmap may indicate a first set of ports associated with a first precoder for a first rank (Rank=1); a second one or more bits of the bitmap may indicate a second set of ports associated with a second precoder for a second rank (Rank=2). For example [0088], bit map may include X bits to indicate the ports associated with the precoder for Rank-1. Also the bitmap may then use X-1 bits for additional ports for Rank-2.), the index indication indicating port indices in at least one channel state information reference signal, CSI- 15RS, resource. measurement ([0096]: the BS and/or network may transmit one or more CSI-RS to the UE from one or more ports, noting that the BS may transmit a precoder configuration to the UE that indicates which ports are associated with the single precoder for a given rank.)


 Claims 24, 29, 33 and 38 are rejected under 35 U.S.C 103 as being unpatentable 35 U.S.C 103 as being unpatentable over Hao et al. (US 2020/0274598) hereinafter “Hao”, in view of Yang et al. (US 2014/0086285) hereinafter “Yang”, in view of Kang et al. (US 2021/0050895), hereinafter “Kang”.

Regarding claim 24 and 33, Hao teaches:
the at least one port indication indicates which ports in at least one channel state information reference signal, CSI-RS, resource to use for measuring channel quality (([0096]: the BS and/or network may transmit one or more CSI-RS to the UE from one or more ports, noting that the BS may transmit a precoder configuration to the UE that indicates which ports are associated with the single precoder for a given rank.);
Hao does not each:
for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI 25feedback being a CSI feedback without a precoder matrix indicator.
However, Kang teaches:
for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI 25feedback being a CSI feedback without a precoder matrix indicator. (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of Hao in view of Yang in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 29 and 38, Hao does not teach:
The WD of Claim 21, wherein the generated CSI feedback comprises a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one 20channel quality indicator, CQI.
However, Kang teaches:
The WD (22) of any one of Claims 21-28, wherein the generated CSI feedback comprises a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one 20channel quality indicator, CQI.  (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 26 and 35 are rejected under 35 U.S.C 103 as being unpatentable over over Hao et al. (US 2020/0274598) hereinafter “Hao”, in view of Yang et al. (US 2014/0086285) hereinafter “Yang”, in view of 3GPP TSG RAN WG1 #59  Discussion Document, R1-094873, by Qualcomm Europe, “Transparent vs. non-transparent MU-MIMO operation”, 9-13 Nov 2009, hereinafter “3GPP-Qualcomm”.

Regarding claims 26 and 35, Hao and Yang do not teach:
the at least one port indication is received in a non-rank-nested manner, and is received at least one port indication includes a plurality of port indications each one of the plurality of port indications for each associated rank 
However, 3GPP-Qualcomm teaches:
the at least one port indication is received in a non-rank-nested manner, and is received at least one port indication includes a plurality of port indications each one of the plurality of port indications for each associated rank (3GPP-Qualcomm Section 2.5: The UE-RS offset (2 bits) in combination along with Rank information (RI) is used to indicate the antenna ports used for transmission to each particular UE, jointly indicate ports, where the number of ports (up to 8) determines the rank (or number of layers) of transmission to that UE. Multiple rank example: Rank 1 transmission on antenna ports 0 to 3, Rank 2 transmission on antenna ports {0,1} or {2,3}, Rank 3 transmission on antenna ports {0,1,2}, Rank 4 transmission on antenna ports {0,1,2,3,})
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Qualcomm into the method of Hao in view of Yang in order to support the flexibility of selecting any port if it wants based on UE reporting (RI) rather than pre-defined arrangement. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461